EXHIBIT 99.1 Ziff Davis, Inc. and Subsidiary Consolidated Financial Statements December 31, 2011 Contents Independent Auditor's Report 1 Consolidated Financial Statements: Consolidated Balance Sheet 2 Consolidated Statement of Operations 3 Consolidated Statement of Shareholders’ Equity 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 15 Independent Auditor's Report To the Board of Directors Ziff Davis, Inc. New York, New York We have audited the accompanying consolidated balance sheet of Ziff Davis, Inc. and Subsidiary (the "Company") as of December 31, 2011, and the related consolidated statement of operations, shareholders’ equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as December 31, 2011, and the results of its operations and its cash flows for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ McGladrey LLP New York, New York October 19, 2012 1 Ziff Davis, Inc. and Subsidiary Consolidated Balance Sheet December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ Restricted cash Accounts receivable, net Escrow receivable Deferred tax asset, current Prepaid expenses and other current assets Total current assets Property and Equipment, net Intangible Assets, net Goodwill Deferred Tax Asset Security Deposits Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ Accrued expenses and other current liabilities Income tax payable Deferred revenue Total current liabilities Deferred Tax Liability Commitments and Contingencies Shareholders’ Equity: Series A redeemable preferred stock, par value $0.01 per share; 3,000 shares authorized and 2,057 issued and outstanding 21 Common stock, par value $0.0001 per share; 54,000,000 shares authorized and 52,700,964 issued and outstanding Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders' equity $ See Notes to Consolidated Financial Statements. 2 Ziff Davis, Inc. and Subsidiary Consolidated Statement of Operations Year Ended December 31, 2011 Revenue $ Cost of Revenue Gross margin Operating Expenses: Editorial and production Sales and marketing General and administrative Restructuring charges Research and development Depreciation and amortization Total operating expenses Income from operations Provision for Income Taxes Net income $ See Notes to Consolidated Financial Statements. 3 Ziff Davis, Inc. and Subsidiary Consolidated Statement of Shareholders’ Equity Year Ended December 31, 2011 (Accumulated Additional Deficit) Total Preferred Stock Common Stock Paid-In Retained Shareholders' Shares Amount Shares Amount Capital Earnings Equity Balance, January 1, 2011 13 ) Issuance of preferred stock 8 — — — Issuance of common stock — — — Issuance of restricted common stock — — 67 — Repurchase of common stock — — ) (8
